      Case 6:20-cv-00005-BMM-JTJ Document 29 Filed 08/07/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             HELENA DIVISION


 JACOB SMITH,                                     CV-20-05-H-BMM-JTJ

                   Plaintiff,

       vs.
                                              ORDER ADOPTING FINDINGS AND
 ROEY PFISTER, et al.,                            RECOMMENDATIONS

                   Defendants.




      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on July 14, 2020. (Doc. 23). Smith filed a

complaint alleging several defendants retaliated against him. Smith has filed a

motion for leave to file an amended complaint seeking to add seven additional

defendants, which Smith claims retaliated against him.

      Neither party filed objections to the Findings and Recommendations. The

Court reviews for clear error any portion to which no party specifically objected.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981).


                                         1
      Case 6:20-cv-00005-BMM-JTJ Document 29 Filed 08/07/20 Page 2 of 2




      The Magistrate Judge correctly concluded that Smith’s Motion for Leave to

File an Amended Complaint should be denied. The Magistrate Judge concluded

that the new alleged acts of retaliation do not relate to those set forth in his original

complaint in conformance with the Federal Rules of Civil Procedure. See

Fed.R.Civ.P. 20(a)(2). Smith may raise his new allegations in a separate

complaint.

      Therefore, the Magistrate Judge did not clearly err in concluding that

Smith’s motion for leave to amend should be denied.

      IT IS ORDERED that the Findings and Recommendations (Doc. 23) are

ADOPTED IN FULL.

      IT IS FURTHER ORDERED that Smith’s Motion for Leave to File an

Amended Complaint (Doc. 13) is DENIED.

      DATED this 7th day of August, 2020.




                                            2
